*630Viewing the evidence in a light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to support the verdicts of guilt for offering a false instrument for filing in the first degree and perjury in the first degree (two counts) (see, Penal Law §§ 175.00, 175.35, 210.15; Domestic Relations Law § 115 [7]; People v Stanard, 42 NY2d 74, cert denied 434 US 986).
Contrary to the defendant’s contention, the imposed sentence of three concurrent terms of six months’ imprisonment to run concurrently with three terms of probation of five years was not unduly harsh or excessive under the circumstances of this case.
We have reviewed the defendant’s remaining contentions and find them to be without merit (see, People v Knapp, 57 NY2d 161, cert denied 462 US 1106, appeal after remand 113 AD2d 154, cert denied 479 US 844; People v Bayer, 133 AD2d 374). Mollen, P. J., Thompson, Rubin and Spatt, JJ., concur.